EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic communication on 25-February-2022, subsequent to an interview with Mr. Jared DuJack, #72,646 on 18-February-2022.
The application has been amended as follows (Claims 1, 14, 19 and 25 are amended): 

Claim 1 (Currently Amended): A method for detecting movements of objects and/or living beings in a radio range without requiring the objects and/or living beings to include or carry a mobile device, 
wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals transmitted on a number of radio channels by at least one radio terminal, and received by a local fixed radio device in the radio range as well as given by communication between the radio terminal and the local radio device, the method comprising:
a)    collecting as input data for the movement detection in a <n>-th cycle with control variable nϵN, a <n>-th number of Received Signal Strength n>-th number of Received Signal Strength values related quantities is 
b)    determining, based on the <n>-th number of Received Signal Strength values related quantities, a statistical parameter value, which is calculated at least for a fraction of the Received Signal Strength values related quantities, wherein the fraction includes more than two Received Signal Strength values related quantities, wherein the statistical parameter value is a value parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean,
c) comparing the statistical parameter value with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and,
c1) if the statistical parameter value either exceeds or equals the arbitrary predetermined threshold value, movement is detected and at least one detection data or at least one detection signal indicating a movement is output,
c2) if the statistical parameter value does not exceed or equal the arbitrary predetermined threshold value, the control variable <n> is exceeded by "1" for additional i-th iterations of the collecting i=1,2,3,...k and kϵN. wherein a first additional iteration starts at i=1 and a last additional iteration ends at i=k,
wherein for the additional i-th iteration in a <n+i>-th cycle, a <n+i>-th number of Received Signal Strength values related quantities are collected as input data for the movement detection, 
wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, 
wherein the <n+i>-th number of Received Signal Strength values related quantities is 
wherein the <n>-th number and the <n+i>-th number are either equal or different from each other and the <n+i>-th number of Received Signal Strength values related quantities either replace at least partly the <n>-th number of Received Signal Strength values related quantities or complement the <n>-th number of Received Signal Strength values related quantities, and 
wherein step b) is repeated to determine a further statistical parameter value based on the <n+i>-th number of Received Signal Strength values related quantities; and step c) is repeated to compare the further statistical parameter value with the arbitrary predetermined threshold value.

Claim 2 (Original): The method according to claim 1, wherein at least one communication is present between the radio terminal and the local radio device and movement detection of objects and/or living beings in the radio range is either done for all communications of the at least one communication or for a selected 

Claim 3 (Original): The method according to claim 1, wherein, when according to step c1) the detection data or the detection signal indicating the movement is outputted, a new movement detection is initiated, comprising repeating the steps a) to c) after a data reset of a previous movement detection.

Claim 4 (Original): The method according to claim 1, wherein the <n>-th and <n+i>-th number of Received Signal Strength values related quantities are arbitrary.

Claim 5 (Cancelled)

Claim 6 (Original): The method according to claim 1, wherein the at least one detection data or the at least one detection signal is used for automatically controlling an external device, wherein the external device is at least one of a domestic appliance, a facility for heating, climate control, lighting, security, or home automation, and a home entertainment device.

Claim 7 (Original): The method of claim 1, wherein the <n>-th number of Received Signal Strength values related quantities is at least one of a <n>-th number of Received Signal Strength Indication quantities, a <n>-th number of Signal to Noise Ratio quantities, a <n>-th number of Channel Quality Indication quantities, <n>-th number of Packet Reception Rate quantities, a <n>-th number of Packet Loss Rate quantities, a <n>-th number of Signal to Interference Ratio quantities and a <n>-th number of Signal to Interference plus Noise Ratio quantities, and wherein the <n+i>-th number of Received Signal Strength values related quantities is at least one of a <n+i>-th number of Received Signal Strength Indication quantities, a <n+i>-th number of Signal to Noise Ratio quantities, <n+i>-th number of Channel Quality Indication quantities, <n+i>-th number of Packet Reception Rate quantities, a <n+i>-th number of Packet Loss Rate quantities, a <n+i>-th number of Signal to Interference Ratio quantities and a <n+i>-th number of Signal to Interference plus Noise Ratio quantities.

Claim 8 (Original): The method of claim 1, wherein the radio range is in an indoor area.

Claim 9 (Original): The method of claim 1, wherein the Received Signal Strength values are received for a <n>-th number of time frames at the local fixed radio device and wherein the times frames are consecutive.

Claim 10 (Cancelled)

Claim 11 (Original): The method according to claim 1, wherein the at least one detection data or the at least one detection signal is applied each in an area of the radio range in which the terminal is located.

Claim 12 (Original): A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method according to claim 1 when run on at least one wireless enabled device or processor.

Claim 13 (Original):  A data carrier for storing the computer program product according to claim 12.

Claim 14 (Currently Amended): A digital tool for detecting movements of objects and/or living beings in a radio range without requiring the objects and/or living beings to include or carry a mobile device, 
wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals transmitted on a number of radio channels by at least one radio terminal, and received by a local fixed radio device in the radio range, as well as given by communication between the radio terminal and the local fixed radio device,
wherein a program module for data processing is executable on a processor of the local fixed radio device designed such to:
a) collect as input data for the movement detection in a <n>-th cycle with control variable nϵN a <n>-th number of Received Signal Strength values related quantities regarding the communication, wherein the n>-th number of Received Signal Strength values related quantities is 
b) determine based on the <n>-th number of Received Signal Strength values related quantities a statistical parameter value, which is calculated at least for a fraction of the Received Signal Strength values quantities, wherein the fraction includes more than two Received Signal Strength values related quantities, wherein the statistical parameter value is a value parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean,
c) compare the statistical parameter value with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and
c1) if the statistical parameter value either exceeds or equals the arbitrary predetermined threshold value, at least one detection data or at least one detection signal indicating a movement is output, 
c2) if the statistical parameter value does not exceed or equal the arbitrary predetermined threshold value, the control variable is exceeded by "1" for additional i-th iterations of the collecting i =1,2,3,... k and kϵN, wherein a first additional iteration starts at i=1 and a last additional iteration ends at i=k, 
wherein for the additional i-th iteration in a <n+i>-th cycle, a <n+i>-th number of Received Signal Strength values related quantities are collected as input data for the movement detection, 
wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, 
wherein the <n+i>-th number of Received Signal Strength values related quantities is 
wherein the <n>-th number and the <n+i>-th number are either equal or different from each other and the <n+i>-th number of Received Signal Strength values related quantities either replace at least partly the <n>-th number of Received Signal Strength values related quantities or complement the <n>-th number of Received Signal Strength values related quantities, and 
wherein step b) is repeated to determine a further statistical parameter value based on the <n+i>-th number of Received Signal Strength values related quantities; and step c) is repeated to compare the further statistical parameter value with the arbitrary predetermined threshold value.

Claim 15 (Original):  A digital tool according to claim 14, wherein at least one communication is present between the radio terminal and the local radio device and the program module executable on the processor is designed such that the movement detection of objects and/or living beings in the radio range is either done 

Claim 16 (Original): A digital tool according to claim 14, wherein the program module is downloadable from a server or cloud.

Claim 17 (Original):  A digital tool according to claim 14, wherein the program module is uploadable via a "Universal Serial Bus"-stick.

Claim 18 (Original):  A digital tool according to claim 14, wherein the program module being executable on the processor is designed such that when according to step c1) the detection data or the detection signal indicating the movement is outputted, a new movement detection is initiated, comprising repeating the steps a) to c) after a data reset of a previous movement detection.

Claim 19 (Currently Amended):  A device for detecting movements of objects and/or living beings in a radio range without requiring the objects and/or living beings to include or carry a mobile device, 
wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals transmitted on a number of radio channels in the radio range by at least one radio terminal, and given by communication between the radio terminal and the device being fixed and localized, including:

wherein the processor executes for the movement detection a program module for data processing, which is stored or uploadable or downloadable into the storage media, such to:
a) collect as input data for the movement detection in a <n>-th cycle with the control variable nϵN a <n>-th number of Received Signal Strength values related quantities regarding the communication, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, wherein the <n>-th number of Received Signal Strength values related quantities is 
b) determine based on the <n>-th number of Received Signal Strength values related quantities a statistical parameter value, which is calculated at least for a fraction of the quantities, wherein the fraction includes more than two quantities, wherein the statistical parameter value is a value parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean,
c) compare the statistical parameter value with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and

c2) if the statistical parameter value does not exceed or equal the arbitrary predetermined threshold value, the control variable is exceeded by "1" for additional i-th iterations of the movement detection steps with i =1,2,3,... k and kϵN, wherein a first additional iteration starts at i=1 and a last additional iteration ends at i=k,
wherein for the i-th iteration in a <n+i>-th cycle, a <n+i>-th number of Received Signal Strength values related quantities are collected as input data for the movement detection, 
wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, 
wherein the <n+i>-th number of Received Signal Strength values related quantities is 
wherein the <n>-th number and the <n+i>-th number are either equal or different from each other and the <n+i>-th number of Received Signal Strength values related quantities either replace at least partly the <n>-th number of Received Signal Strength values related quantities or complement the <n>-th number of Received Signal Strength values related quantities, and
<n+i>-th number of Received Signal Strength values related quantities; and step c) is repeated to compare the further statistical parameter value with the arbitrary predetermined threshold value.

Claim 20 (Original): The device according to claim 19, wherein at least one communication is present between the radio terminal and the local radio device and the processor executes the program module for the movement detection such that the movement detection of objects and/or living beings in the radio range is either done for all communications of the at least one communication or for a selected communication of the at least one communication, whereby the selection of the communication is software-based/supported.

Claim 21 (Original): The device as claimed in claim 19, wherein the radio interface with the radio program module is a "Wireless Local Area Network " radio interface.

Claim 22 (Previously Presented): A system for detecting movements of objects and/or living beings in a radio range of an indoor area without requiring the objects and/or living beings to include or carry a mobile device, which influence radio signals of at least one radio terminal transmitted on a number of radio channels in the radio range, and given by a communication between the radio terminal and a device according to claim 19, including:
 running control module thereon for automatically controlling the external device, the external device connected to the device and thereby forming a functional unit with the device such that when the device detects a movement of a living being, automatic control of the external device is carried out via the controller.

Claim 23 (Original): The system according to claim 22, wherein the external device is a domestic appliance or facility for heating, climate control, lighting, security or home automation and home entertainment.

Claim 24 (Original): The system according to claim 22, wherein the automatic controlling of the external device carried out via the controller is to switch on the external device, if it is switched off or to switch off the external device, if it is switched on.

Claim 25 (Currently Amended): A method for detecting movements or a lack of movements of objects and/or living beings in a radio range without requiring the objects and/or living beings to include or carry a mobile device, 
wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals of at least one radio terminal, 
wherein the radio signals are transmitted on a number of radio channels and are received by a local fixed radio device in the radio range, comprising: 

deriving a value of a statistical parameter from the parameters of the time intervals, wherein the value of the statistical parameter is parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean, 
comparing the value of the statistical parameter with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and 
detecting movement if the comparison yields a predefined result, and starting a notification procedure, but 
if the comparison does not yield the predefined result, proceeding to collect a further value of the at least one parameter describing the at least one property of the at least one radio channel for further time intervals, 
deriving a further value of the statistical parameter from the parameters of the further time intervals, wherein the further value of the statistical parameter is parameterized by at least one of an average of the squared differences from the mean, average of 
comparing the value of the statistical parameter with the arbitrary predetermined threshold value, such that the method is repeated until the comparison with the arbitrary predetermined threshold value yields the predefined result, movement is detected, and the notification procedure is started. 

Claim 26 (Cancelled)

Claim 27 (Original): The method according to claim 25 wherein the notification procedure comprises contacting a predefined entity, or/and switching on electrical appliances.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every feature and limitation of independent claim 1, 14, 19 or 25.
The most relevant known prior art is:
Sorensen (US 2004/0080415 A1): Sorensen discloses a method and system for detecting changes in an environment based on a comparison of radio signals received by at least one receiver from at least one transmitter within the environment where such change may be the movement of a person or object the 
Ludlow (US 2016/0178741 A1): Ludlow discloses an analogous intruder detection system and particularly that: (a) intrusion detection may be based on a comparison of a parameter derived from a series of signal strength samples (at an exemplary rate exceeding 774 Hz and for a 100mS time period), and a preferred in which the parameter is an RMS (Root-Mean-Square) value of RSSI (signal strength) measurements as compared to a threshold and also: (c) that if motion is determined an alarm output may be provided to an end user interface or a camera or other device activated. 
Ludlow discloses analysis based on collected parameters over a series of time periods, and comparison of the calculated measurement parameter with a threshold, but does not specifically disclose: (c) specific use of 50 samples, or (e) the threshold to be arbitrary.
Zinin (US 2014/0187270 A1): Zinin discloses analogous methods and systems for dynamic detection of consumer venue walk-ins based on detected RSSI information and particularly: (b) comparison of signal strength parameters to an 
Zinin does not disclose specific analysis based on a 50 sample set.
Haimerl (US 2012/086999 A1): Haimerl discloses an apparatus and method for determining a correspondence of a position with a reference position, wherein radio signals of stationary radio transmitters are receivable at the position, analogous to the systems described by Ludlow and Zinin, and in particular the exemplary use of a 50 parameter set for analysis [Para. 0071].
The individual limitations of claims 1, 14, 19, and 25 are therefore known in prior art.  No reasonable combination of these or other references, with particular motivation may be made for the particular aggregation of features recited.  In particular, whereas use of a 50 sample set for statistical analysis is disclosed as an example, but a particular motivation or rational for use of this specific sample size is not provided or obvious.  For this reason, independent claims 1, 14, 19 and 25 are allowable.
Claims 2-4, 6-9, and 11-13, depending from claim 1, claims 15-18, depending from claim 14, claims 20-24, depending from claim 19, and claim 27, depending from claim 27, are allowable at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/STEPHEN R BURGDORF/Primary Examiner, AU2684